Case: 21-2127   Document: 31     Page: 1   Filed: 04/19/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                INTEL CORPORATION,
                      Appellant

                            v.

                      XMTT, INC.,
                        Appellee
                 ______________________

                       2021-2127
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2020-
 00145.
                  ______________________

                 Decided: April 19, 2022
                 ______________________

     COSMIN MAIER, Desmarais LLP, New York, NY, argued
 for appellant. Also represented by PAUL A. BONDOR, JOHN
 M. DESMARAIS, LINDSEY MILLER.

    ANTHONY ROWLES, Irell & Manella LLP, Los Angeles,
 CA, argued for appellee. Also represented by MORGAN
 CHU, BENJAMIN W. HATTENBACH, HONG ANNITA ZHONG.
                ______________________
Case: 21-2127     Document: 31      Page: 2   Filed: 04/19/2022




 2                           INTEL CORPORATION   v. XMTT, INC.



     Before MOORE, Chief Judge, CLEVENGER and HUGHES,
                      Circuit Judges.
 MOORE, Chief Judge.
      Intel Corporation appeals from an inter partes review
 final written decision. See Intel Corp. v. XMTT, Inc., No.
 IPR2020-00145, 2021 WL 1895938 (P.T.A.B. May 11, 2021)
 (Board Decision). In that decision, the Patent Trial and
 Appeal Board held that no claim of U.S. Patent No.
 7,707,388 would have been obvious over Nakaya 1 in combi-
 nation with other references. For the following reasons, we
 affirm.
     Intel is judicially estopped from raising its claim con-
 struction argument. The Board adopted the claim con-
 struction for which Intel advocated. Board Decision, 2021
 WL 1895938, at *4–5. Yet, Intel now changes its position
 and advocates for a claim construction that is clearly incon-
 sistent with its position before the Board. Compare Appel-
 lant’s Br. 36–37, with J.A. 685–86. Intel is judicially
 estopped from raising this argument. We need not consider
 Intel’s argument that Nakaya discloses the disputed claim
 limitations under its new construction.
     Further, the Board did not violate Intel’s due process
 rights. Even if Intel was entitled to an opportunity to re-
 spond to the Board’s claim construction, the Board pro-
 vided one. It allowed supplemental briefing for the express
 purpose of addressing its proposed claim construction. J.A.
 591–95. Thus, there was no due process violation.
                        AFFIRMED
                            COSTS
 Costs to XMTT.




      1   U.S. Patent No. 5,978,830.